Title: From John Adams to John Quincy Adams, 7 February 1816
From: Adams, John
To: Adams, John Quincy



My dear Son,
Quincy Feb. 7. 1816

Among a million of Things I want to Say to you, which Shall I choose. Publick affairs? What are these to me? What care I, who is President or Governor, Monroe or King, Cousin Brooke or Friend Dexter. What is it to me who makes Judges and Justices Collectors of Revenue or Tide Waiters?
Nevertheless, I Still interest myself in Some Things, I have read, with Eyes as bad as yours, four Volumes of D’Israeli, on the Calamities and Quarrels of Authors. I wish I could See a French Work upon the Woes and Wars of Authors in France. What a Sublime, elegant, gracefull tasty Monument, it would be? What a Proof of the Perfectebility of Human Nature and the near Approach of the Apocalyptic Kingdom?
I am now reading The Baron De Grim. Forty Years of Panegyrick upon Diderot, Voltaire, Buffon, D’Alembert and Montesqieu, must contain some, Antidotes to Ennui. But I must leave these Sublimities and Profunditities for more Selfish Considerations. I want a Copy of your Travels in Silesia. One Single Copy of it, arrived in America and that cost me three dollars, and before I could read it, it was Stolen from me and the Thief was never Stopped or discovered. Buy the whole Edition if you can get it cheap And send it to me. I will pay for it to your Brother. Ask Stockdale whether he has burned “The History of disputes with America? If he has any left buy them all, provided you can get them cheap and Send them to me,
As you live, the Wiseacres have found out that my “Defence” is an original Book, that “England has no Such Book” and that “De Lolme is not to be compared to it”
Stockdale is a licentious Fellow. He begets Bastards and then imputes them to me. He has published an Edition of my “defence’ and given it a Bastard Title “Adams’s History of Republicks”. If he will sell you, cheap, very cheap, half a dozen of the first Volumes I should be glad to have them. Second and third Volumes are plenty enough here. My Compliments however to our Old Landlord.
I am delighted to hear that George is at School and Attentive to his Studies. He can do what he will.
Your Mother is confined and very feeble. We hope however, Somewhat better

A.
P.S. I have been living over again from 1753 to 1759. The two first Volumes of De Grimm, have renewed my youth. Can you tell me any Thing of this Baron? Theodore Lyman Junr has lent me these Books, and I never read any, more amusing. He lashes all the Philosopher, except Diderot the Worst of them all. The best History of the Rise of the French Revolution may be drawn from this Work. But I want a years – Conversation with you upon this Subject.A


February 13th. 1816 My Dear UncleGrand mama is better, than when she wrote you, and desires me to say, that she gains more strength; we begin to be quite encouraged about her.